PROB 22                                                                                           DOCKET NUMBER (Tran. Court)
(Rev. 2/88)
                                                                                                  CR 08-2010-1-LRR
                           TRANSFER OF JURISDICTION
                                                                                                  DOCKET NUMBER (Rec. Court)



NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE:          DISTRICT                            DIVISION


  DAVID LEE KOEBELE                                           Northern District of Iowa           Eastern
                                                              NAME OF SENTENCING JUDGE

                                                              Linda R. Reade
                                                              DATES OF PROBATION/SUPERVISED       FROM           TO
                                                              RELEASE:
                                                                                                  08/04/2020     08/03/2045
OFFENSE

              Attempted Coercion and Enticement of a Minor to Engage in Sexual Activity


PART 1 - ORDER TRANSFERRING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF IOWA

          IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised
releasee named above be transferred with the records of the sentencing Court to the United States District Court accepting
jurisdiction of this case upon that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that
the period of probation or supervised release may be changed by the District Court to which this transfer is made without
further inquiry of this Court.




               September 4, 2020
          Date                                                     United States District Judge



PART 2 - ORDER ACCEPTING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF WISCONSIN

       IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted
and assumed by this Court from and after the entry of this order.




          Effective Date                                           United States District Judge




                       Case 2:20-cr-00158-PP Filed 09/09/20 Page 1 of 1 Document 1
